Citation Nr: 1123201	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for postoperative residuals of a craniotomy purportedly due to Department of Veterans Affairs medical treatment in 1981.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from August 1943 to January 1946.  

This appeal to the Board of Veteran's Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

As support for his claim, the Veteran testified at a hearing at the RO in November 2008 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  

The Board subsequently, in September 2009, remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

Still further development of the claim is required, however, so the Board is again remanding the claim to the RO via the AMC.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran contends he is entitled to § 1151 compensation as a result of the negligence of his VA doctors and caretakers at the VA Medical Center (VAMC) in Cincinnati, Ohio, during the course of a 1981 craniotomy and follow-up treatment.  


For a claim, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The Board previously remanded this claim to the AMC in September 2009 to obtain outstanding VA surgical treatment records concerning the 1981 craniotomy at issue, which since have been obtained.  38 C.F.R. § 3.159(c)(2).  The Board is therefore satisfied there was substantial compliance with that remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  It appears from review of these records that the Veteran underwent the craniotomy in question on April 13, 1981, as well as a post-operative angiogram on April 24, 1981, both of which allegedly have resulted in additional disability and consequent residuals.

The Board also remanded this claim, however, for a VA compensation examination and opinion, which was since provided in April 2010.  But the Board finds it necessary to again remand this claim to obtain a supplementary opinion by that April 2010 VA examiner.  The examiner's opinion discounts the Veteran's § 1151 claim, but the rationale of the opinion is difficult to ascertain.  In a similar vein, the opinion fails to clearly address the several elements of a § 1151 claim, including consideration of whether there was informed consent.  Indeed, the April 2006 and April 2010 VA examiners noted the medical history of the claim, citing the possibility that the Veteran and his family misunderstood what was explained to them by the surgical team.


Proximate cause may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2) (2010).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment, the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that:  (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; or (v) require injections of any substance into a joint space or body cavity.  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

Therefore, the AMC must request supplemental comment from the April 2010 VA examiner to specifically address the several elements of a § 1151 claim, especially informed consent in the context of proximate causation in terms of whether the Veteran's additional disability was an event not reasonably foreseeable.  See 38 C.F.R. §§ 3.361(d)(2) and 17.32 (2010).

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").

Additional medical comment also is needed from a neurosurgeon.  A key contention by the Veteran is that he had the angiogram too soon following his 1981 surgery.  See, e.g., his son's April 2005 statement.  Further concerning this, the April 2010 VA examiner stated, "I would defer the question of the timing of the postoperative angiogram to neurosurgical opinion."  And although a VA neurosurgeon had offered an opinion against the § 1151 claim in April 2006, the Board finds this to be inadequate since that neurosurgeon failed to fully review the 1981 surgical records.  Indeed, the 1981 VA surgical records were not associated with the claims file at the time of that April 2006 opinion, so could not possibly have been considered.  And while it is true that review of the claims file is not determinative or dispositive, in and of itself, of an opinion's probative value, rather, the underlying rationale of the opinion, review of the file is necessary and significant when it would possibly provide additional information or evidence to promote a more informed opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


Accordingly, the claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request a supplemental or addendum opinion from the April 2010 VA examiner (also additional comment from a neurosurgeon, apart from this) concerning the following:  

(a)  What is/are the current diagnosis(es) relative to the Veteran's postoperative craniotomy residuals due to his VA medical treatment in 1981?

(b)  For each diagnosis, what is the likelihood (very likely, as likely as not, or unlikely) that it was caused by this hospital care, medical or surgical treatment, or examination furnished by VA?

(c)  Is any post-operative disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?  Specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  


(d)  In the alternative, is there disability due to an event not reasonably foreseeable?  Specifically consider whether the craniotomy and any follow-up treatment by VA providers in 1981, especially the post-operative angiogram, were rendered without the Veteran's informed consent.  In this regard, refer to the provisions governing informed consent found at 38 C.F.R. §§ 3.361 and 17.32.

The examiners must discuss the rationale of all conclusions and/or opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

*It is left to the designees' discretion whether the Veteran needs to be reexamined to make these necessary determinations.

2.  Then readjudicate the § 1151 claim in light of all additional evidence, including considering 38 C.F.R. §§ 3.361 and 17.32.  If the claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



